internal_revenue_service department of the treasury number release date index numbers 2041-dollar_figure washington dc person to contact telephone number refer reply to cc p si 4-plr-129227-01 date december re legend grantor daughter trust date date date dear this is in response to your letter dated date requesting a ruling under sec_2041 of the internal_revenue_code in grantor created a revocable_trust trust trust was finally amended on date and became irrevocable on grantor’s death date after the death of grantor the trust provides for the creation of a family_trust under the terms of the family_trust the trustee is to pay the trust income to grantor’s daughter daughter for life the trustee also has the power to invade corpus for daughter’s health and maintenance in reasonable comfort the trust further provides in article fourth sec_2 upon the death of daughter if she survives the settlor the family_trust shall be held in trust hereunder or distributed to or in trust for such one or more of settlor’s descendants with such powers and in such manner and proportions as daughter may appoint by her will making specific reference to this power_of_appointment article fourth sec_3 provides that upon daughter’s death any part of the family_trust which is not effectively appointed is to be distributed per stirpes to daughter’s then living descendants or if none then per stirpes to grantor’s then living descendants daughter died date and exercised her power_of_appointment in favor of her plr-129227-01 adult children outright you have requested a ruling that the testamentary_power_of_appointment granted to daughter over trust is not a general_power_of_appointment within the meaning of sec_2041 and therefore the existence exercise failure to exercise or partial or complete release of the power_of_appointment will not cause the value of the property in trust to be included in daughter’s gross_estate under sec_2041 sec_2041 provides that the value of the gross_estate includes the value of all property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent's gross_estate under sec_2035 to inclusive for purposes of sec_2041 the power_of_appointment is considered to exist on the date of the decedent's death even though the exercise of the power is subject_to a precedent giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after its exercise whether or not on or before the date of the decedent's death notice has been given or the power has been exercised sec_2041 provides with exceptions not relevant here that the term general_power_of_appointment means a power that is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_20_2041-1 of the estate_tax regulations provides that the term general_power_of_appointment as defined in sec_2041 means any power_of_appointment exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_20_2041-1 provides that a power_of_appointment is not a general power if by its terms it is exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent's_estate or the creditors of his estate in this case daughter may appoint by will to the class consisting of grantor's descendants because daughter’s power_of_appointment is a testamentary power daughter may not appoint any part of the trust to daughter or to daughter’s creditors during daughters’s life in addition based on the terms of the trust instrument the reference to grantor's descendants as a permissible class of appointees of daughter’s testamentary power is properly viewed as not including daughter’s estate or daughter’s creditors after daughter’s death accordingly based on the information submitted and the representations made we conclude daughter’s testamentary_power_of_appointment over the principal of the trust does not constitute a general_power_of_appointment within the meaning of sec_2041 and the existence exercise failure to fully exercise or partial or complete release of daughter’s power to appoint the principal of the trust will not cause the value of the property in the trust to be included in daughter’s gross_estate under plr-129227-01 a this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely yours lorraine e gardner acting senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
